DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Gao 2019/0373776).
Regarding Claim 1; Gao discloses a liquid-cooled and flow-controlled heat dissipation system (as constituted by Fig. 2, and further disclosed at para.’s 0031, 0036, and 0038-0039) used in a cabinet (rack-200) comprising a plurality of servers and a plurality of heat generating components installed in each server (server blades 203 comprise IT components including CPU’s, GPU’s and storage devices—as set forth by para.  0032), the liquid cooled and flow-controlled heat dissipation system comprising: 5a liquid supply apparatus (as constituted by CDU-201 and RMU-202 including controller(s) and a liquid pump to control speed and liquid flow rate distributed to cold plates of the server blades); a plurality of liquid blocks, installed in each server respectively and thermally attached to each heat generating component (as depicted by Fig. 2--via cold plates attached to processors in each server blade—as set forth by para.’s 0024 and 0027); a pipe assembly, comprising a distribution pipe, a converging pipe (as constituted by manifold-225 including distribution and converging pipes between the manifold and the liquid supply apparatus), a plurality of inlet pipes, and a plurality of outlet pipes (via inlet and outlet pipes connected to the cold plate(s)—as depicted by Fig. 2), wherein one end of the distribution pipe and one end of the 10converging pipe are communicated with the liquid supply apparatus (via ends of as depicted by Fig. 2, and already set forth), one end of each of the inlet pipes is communicated with the distribution pipe and the other end of each of the inlet pipes is communicated with each liquid block (as depicted by Fig. 2—where inlet pipes are disposed between each server blade and the distribution pipe of the manifold), one end of each of the outlet pipes is communicated with the converging pipe and the other end of each of the outlet pipes is communicated with each liquid block (as depicted by Fig. 2—where inlet pipes are disposed between each server blade and the distribution pipe of the manifold); 15a plurality of throttles, installed respectively in each inlet pipe (as set forth by para.’s 0047-0048—whereas FCD-403 may be a valve or switch and constitutes being disposed in the inlet pipes to reduce or block liquid to the server blade); and a control unit, electrically connected to the throttles and controlling an opening degree of each throttle (whereas the RMC-222 electrically control the FCD to reduce, shutoff or divert the liquid to the cold plate—as set forth by para. 0040).  Except, Gao does not explicitly disclose the liquid of the apparatus and blocks is water. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liquid explicitly as water since it was known in the art that the heat dissipation system using water constitutes less maintenance and is more cost effective.

Regarding Claim 7; Gao discloses the water-cooled and flow-controlled heat dissipation system according to claim 1, 20wherein the servers are stacked in an up and down configuration (as constituted by the vertically stacked server blades--as depicted by Fig. 2). 

Claim(s) 2-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Gao 2019/0373776) as applied to claim 1 above, in view of (Cui 2018/0299933).
Regarding Claim 2; Gao discloses the already modified water-cooled and flow-controlled heat dissipation system according to claim 1, except explicitly 20further comprising: a plurality of flowrate sensors, installed respectively in each water block, wherein each of the flowrate sensors senses a flowrate to generate a flowrate signal, and the control unit receives the flowrate signal to control the opening degree of each throttle.  However, Cui discloses a plurality of flowrate sensors, installed respectively in each water block, wherein each of the flowrate sensors senses a flowrate, and the control unit receives the flowrate signal to control the opening degree of each throttle (as set forth by para.’s 0021-0022, 0035, 0042, and/or 0047—whereas an RMC determines flowrate in-part based on a thermal sensor attached to heat sink on a processor to sense temperature and/or pump speed, and adjust pump speed to increase or decrease flowrate if temperature is above or below a predetermined threshold), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made for the flowrate sensors to generate a flowrate signal, and the control unit receives the flowrate signal to control the opening degree of each throttle since it was known in the art that the heat dissipation system may provide improved efficiency by controlling the respective FCC valves corresponding to each respective server blade according to a predicted workload thereof so as to prevent damage before catastrophic failure.

Regarding Claim 3; Gao discloses the already modified water-cooled and flow-controlled heat dissipation system according to claim 2, further comprising: a plurality of temperature sensors, installed respectively on each heat generating component (as set forth by para.’s 0041, 0050 and/or 0060—whereas temperature sensors are disposed at various locations including indirectly attached to the processors which are attached to the cold plates), wherein each of the temperature sensors senses a temperature to generate a temperature signal, and the control unit receives the temperature signal to control the opening degree of each throttle (as further set forth by para.’s 0034-0036).  

Regarding Claim 4; Gao discloses the already modified water-cooled and flow-controlled heat dissipation system according to claim 3, 5wherein the liquid supply apparatus comprises a liquid box and a pump communicated with the liquid box (as constituted by the CDU-201-Fig. 2), one end of the distribution pipe and one end of the converging pipe are communicated with the liquid box (as depicted by Fig. 2), the pump drives a working fluid in the liquid box to flow to the converging pipe through the distribution pipe, the inlet pipes, and the outlet pipes in sequence (as depicted by Fig. 2).  
Regarding Claim 5; Gao discloses the already modified water-cooled and flow-controlled heat dissipation system according to claim 4, 10wherein the control unit is electrically connected to the pump, each of the throttles generates an opening degree signal based on the opening degree thereof, the control unit receives each flowrate signal and each opening degree signal to control the rotating speed of the pump (electrical control of pump speed and liquid flow rate--as set forth by para.’s 0033-0036; and corresponding throttle reducing liquid, substantial or complete shutoff of the liquid constituted by para. 0040).  

Regarding Claim 6; Gao discloses the water-cooled and flow-controlled heat dissipation system according to claim 4, further comprising: a cooling unit, wherein the converging pipe comprises a first converging pipe 15and a second converging pipe, one end of the first converging pipe is communicated with the outlet pipes and the other end of the first converging pipe is communicated with the cooling unit, one end of the second converging pipe is communicated with the cooling unit and the other end of the second converging pipe is communicated with the water box (as depicted by Fig. 2—whereas each of the outlet pipes corresponding to each server blade fluidly communicates with respective converging pipe ends and respective distal ends which fluidly connect heat exchanger-211).  
 
Regarding Claims 8-10; the method steps are necessitated by the already modified structure of Gao and Cui.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835